Citation Nr: 1000353	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with radiculopathy, claimed as a back condition, to 
include as secondary to the right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), Houston, 
Texas, which denied service connection for right ankle 
sprain, claimed as right leg condition, and for degenerative 
disc disease with radiculopathy, claimed as back condition.    

In August 2006, the Veteran testified before the Board at a 
hearing that was held at the RO.  In March 2007 this matter 
came before the Board, which issued a remand for further 
development.  The development as ordered has been 
accomplished.

In July 2008 the Veteran was informed that the Veterans Law 
Judge, before whom he had his hearing in 2006, was no longer 
employed at the Board.  The Veteran was offered the 
opportunity to have another hearing.  In August 2008 the 
Veteran requested a video-conference hearing.  In September 
2008 the claim was remanded by the Board to the RO to fulfill 
the Veteran's request.  Despite an October 2008 letter from 
Veteran rescinding his request for that hearing, a travel 
board was scheduled for him in March 2009.  The Veteran did 
not appear for that hearing and his request is considered 
withdrawn.  The Board will proceed with review on the present 
record.  See 38 C.F.R. § 20.702(e)(2009). 

In May 2009 this matter again came before the Board.  At that 
time, the claim of entitlement to service connection for 
right ankle strain was denied and a remand was issued for 
further development for the low back claim.  The development 
as ordered has been accomplished.  Further, the Board notes 
that in December 2009, copies of the Veteran's VA treatment 
records, dated December 2007 to September 2009, arrived at 
the Board.  These VA treatment records were already 
considered by the RO in the October 2009 supplemental 
statement of the case.  For this reason, referral to the RO 
under 38 C.F.R. § 20.1304 is not required.

FINDINGS OF FACT

The competent evidence fails to show that degenerative disc 
disease with radiculopathy, claimed as a back condition, is 
related to an in-service injury or incident.  


CONCLUSION OF LAW

Degenerative disc disease with radiculopathy, claimed as a 
back condition, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

A review of the Veteran's service treatment records finds an 
August 1969 Report of Medical Examination, for purposes of 
enlistment, that considered his spine to be clinically 
normal.  The notes section includes a stamped notation that 
no additional defects were discovered and that the Veteran 
was fit for duty.  The August 1969 Report of Medical History 
bears negative responses to questions about history of broken 
bones and back trouble of any kind.  There are no treatment 
records for any kind of complaint regarding the Veteran's 
back.  The June 1971 Report of Medical History likewise bears 
negative responses to inquires about a history of broken 
bones and back trouble of any kind.  The section for a 
physician's summary includes the stamp of "no significant 
history."  The June 1971 Report of Medical Examination found 
the Veteran's spine clinically normal.  

At the outset, the Board notes that because the service 
treatment reports include no note or observation pertaining 
to any serious motorcycle or vehicle crash prior to service, 
the Board finds that the Veteran entered into service in 
sound condition and that the presumption of soundness 
attached.  As such, the Veteran's claim will be adjudicated 
on a direct incurrence basis.  See Veteran's statement May 
2003; June 2003 VA fee-based examination.

Private treatment records, from Dr. S., begin with an April 
1987 entry wherein the Veteran sought treatment after falling 
off a horse.  The Veteran complained of a severe headache.  
The assessment was contusion to left thigh and a neck collar.  
In September 1988 the Veteran underwent a lumbar spine x-ray 
study.  The conclusions from that study were no fracture 
identified, no spondylolysis or spondylolisthesis, and a 
likelihood of a paravertebral muscle spasm.  No other 
abnormalities were noted.  In July 1990 the Veteran 
complained of having "real bad" back pain.  The assessment 
was back pain.  These private records contained an April 1991 
letter from a private attorney to Dr. S.  This attorney 
referred to the Veteran's "medical problem" which recently 
required surgery.  This letter also described the Veteran's 
employment as one in a state hospital which required him to 
restrain patients so that technicians could make x-rays.  The 
last dated entry in these records was June 1994. 

VA treatment records in the claims file begin in July 1994 
with a lumbosacral spine x-ray study.  The clinical history 
given is "recent back pain."  The impression was some 
degenerative change with minimal osteophyte in L3-L4 
vertebral bodies.  There was some narrowing of intervertebral 
space in L3-4, and no fracture or dislocation.  A February 
1995 lumbar spine MRI noted tiny central subligamentous disc 
hernation at L1-2 of doubtful clinical significance, a small 
left sided lateral disc herniation at L3-4, and mild 
degenerative disc disease.  An April 1995 lumbosacral spine 
x-ray study noted a small anterior ostephyte at L4 and 
deformity left transverse process as for fracture, or may be 
superimposed shadow.  The interpreting staff recommended 
clinical correlation for trauma.  In a November 1998 internal 
medicine inpatient note, the Veteran is described as having a 
history or chronic back pain for 20 to 25 years.  A January 
1999 physical note included the Veteran's report of having 
low back pain since he was a teenager.  The diagnosis was 
chronic back pain.  In a July 1999 VA treatment note, the 
Veteran reported that at the age of 13 he jumped off a 
bicycle and landed on his buttocks.  He had low back pain 
which did not persist.  He reported at age 17 landing from 
parachuting and again hurt his back, and again the low back 
pain did not persist.  He did not consult a doctor.  The 
Veteran reported that 15 years prior progressive pain 
starting radiating down into the right leg, though he could 
not recall a new trauma.  This note concluded with an 
assessment of right lumbosacral area with radiation and 
addressed etiology with a question mark.  

An August 1999 neuro-surgery note included the Veteran's 
report that he had pain all of his life, but he fell off a 
scooter at one point and that made it worse.  A March 2000 
rheumatology note included the Veteran's report that he 
experienced pain in his back for the last 30 years.  A May 
2000 MRI found moderately severe degenerative disc disease at 
L3-4 and the impression noted the changes at L3-4 had 
progressed significantly since the 1995 MRI study.  In a May 
2000 rheumatology note the Veteran reported he fell off a 
motorcycle as a teenager and then felt an electrical 
sensation go down his spine.  He again reported a parachute 
jump at 17 which resulted in a similar sensation.  The 
Veteran reported receiving steroid injections for his back in 
the early 1980's.  A July 2002 inpatient consult included the 
Veteran's reported list of traumas in the history and 
concluded with the impression of chronic low back pain, 
presumed secondary to degenerative disc disease.  

The Veteran's VA treatment records continue through September 
2009.  They detail on-going current treatment, but do not 
contain a medical opinion linking the Veteran's back pain or 
degenerative disc disease with an event in service.    

The Veteran was afforded VA examinations.  The June 2003 fee-
based examination has already been found to be legally 
insufficient by the Board's March 2007 remand order.  That 
examiner did not have the Veteran's service treatment records 
for review and offered no opinion based upon the examination 
regarding the etiology of the lumbar degenerative disc 
disease with radiculopathy.  In March 2008 a VA examiner 
reviewed the claims file and offered an opinion regarding 
etiology; however, this examiner had available to him only 
the VA treatment records dated 2002 and thereafter and none 
of the private records obtained in 2009.  Therefore, that 
opinion has little probative value.

In August 2009 the Veteran was afforded another VA spine 
examination.  The examiner reviewed the claims file, 
including service treatment records.  The Veteran reported 
his recollection of a motorcycle accident prior to service.  
Following an objective examination, the examiner gave the 
diagnosis of degenerative disc disease, lumbar spine, with 
spondlylosis L3/4 and L5/S1.  The examiner found the back 
disability was less likely than not caused or aggravated by 
his active service, including the completion of parachute 
jumps.  The examiner noted there was no medical evidence to 
support a causal relationship and that the Veteran complained 
of back pain following an accident and that he had worked in 
a psychiatric hospital restraining patients.  

The factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  In this case, the Board notes 
that the VA physician who rendered the August 2009 opinion 
considered the pertinent service treatment records, 
outpatient VA records and examination results prior to 
rendering the medical opinion that the Veteran's degenerative 
disc disease disability was less likely than not due to his 
service.  Further, the Board notes that there is no medical 
evidence or probative medical opinion to the contrary.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease, with radiculopathy, claimed as a 
back condition.  Service treatment records do not contain any 
complaint regarding the back and the Veteran's enlistment and 
separation examinations both found his spine to be clinically 
normal.  There was also no finding or report of any pre-
existing injury in the service treatment reports.  Private 
treatment records, which began in 1987, contained a 1988 
lumbar spine x-ray that found no evidence of fracture, and 
continued to 1994, contained only two reports of treatment 
for lumbar pain and have no reference at all to the Veteran's 
military service.  Finally, VA treatment records, spanning 
1994 to 2009, detail on-going treatment and provide the 
current diagnoses; however no record gives any practitioner's 
opinion regarding etiology, despite the Veteran's 
recollection of falling from a bicycle, scooter, and 
motorcycle, of being in a motor vehicle accident, of 
completing parachute jumps, as well as of experiencing pain 
his whole life and since he was a teenager.  Such disparity 
in the Veteran's own statements as to when the pain began and 
possible traumatic events cannot be reconciled in the 
Veteran's favor.   

Again, while there is a 1988 lumbar spine x-ray study, there 
is no evidence of any complaints of a diagnosis of, or 
treatment for, early degenerative joint disease until 1994, 
nearly 23 years service.  A significant lapse in time between 
service and post-service medical treatment may be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing pain after 
a parachute jump.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The Veteran's own implied assertions that his 
degenerative disc disease is related to his jumps over thirty 
years earlier in service are acknowledged.  Moreover, lay 
statements as to observable symptoms, such as back pain, 
constitute competent evidence.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, while competent, such assertions here 
are not credible, in light of the normal separation 
examination and the fact that no claim was raised until many 
years following discharge.  Thus, continuity of 
symptomatology is not here established by the Veteran's 
statements, despite the references to historical back pain in 
the record.  Moreover, as discussed above, no competent 
medical opinion finds that a current low back disorder is 
causally related to active service.  Generally, the Veteran 
himself is not competent with respect to matters of etiology 
in the absence of evidence that the Veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of low back pain, 
manifested many years after service, is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

With regard to the degenerative disc disease, claimed as a 
back condition, the Veteran had contended that his lower back 
condition is secondary to his right ankle disorder.  
Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

Inasmuch as the Board has already denied service connection 
for chronic right ankle strain, and so the right ankle 
disability is not service connected, a threshold legal 
requirement for establishing secondary service connection for 
the degenerative disc disease, is not met.  Accordingly, the 
claim of service connection for degenerative disc disease, 
claimed as a back condition, as secondary to right ankle 
strain must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In this case, the preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
degenerative disc disease with radiculopathy, claimed as a 
back condition.  Therefore, the benefit-of-the-doubt rule is 
not applicable.  Gilbert, 1 Vet. App. at 49.  The appeal is 
denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2003, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Letters sent March 2006 and March 2007 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the May 
2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for degenerative disc disease with 
radiculopathy is denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for the claim of degenerative disc disease with 
radiculopathy.  The Veteran responded to the RO notice letter 
in July 2009 with a statement that Dr. Bunn had died 20 years 
prior and the Veteran had no knowledge how to get the 
records.  The private treatment records from Dr. Spinks were 
obtained and incorporated into the record.  VA treatment 
records from 1994 were also retrieved and added to the 
record.  The Veteran was afforded VA examinations in June 
2003 and August 2009 to determine the nature and etiology of 
the back condition.  While the 2003 examination produced no 
opinion as to etiology and for that reason could be 
considered inadequate, the August 2009 examination is legally 
sufficient because it followed a thorough review of the 
claims file and analysis to support the conclusion and 
etiology opinion.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative disc 
disease with radiculopathy, claimed as a back condition, is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


